UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-7040



PHILLIP A. GILLIAM,

                                               Plaintiff - Appellant,

          versus


KATE SHELLMAN, Parole Officer; JOHN DOE; JANE
DOE,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-02-105-3)


Submitted:   August 29, 2002              Decided:   September 9, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Phillip A. Gilliam, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Phillip   A.   Gilliam   appeals   the   district   court’s   order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint

for failure to pay a partial filing fee.         We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Gilliam v. Shellman, No. CA-02-105-3 (E.D. Va. June 21,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                               AFFIRMED




                                   2